
	

113 HRES 319 IH: Recognizing Bayard Rustin for his lifelong leadership in the civil rights, labor, and lesbian, gay, bisexual, and transgender (LGBT) rights movements and for his exemplary dedication to realizing true equality and freedom in the United States.
U.S. House of Representatives
2013-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 319
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2013
			Mr. Lewis (for
			 himself, Ms. Norton,
			 Mr. Price of North Carolina,
			 Ms. Schwartz,
			 Mr. Watt, Mr. Smith of Washington,
			 Mr. Takano,
			 Mr. Rangel,
			 Mr. Hastings of Washington,
			 Mr. Blumenauer,
			 Ms. Moore,
			 Ms. Hahn, Mr. Conyers, Mr.
			 Danny K. Davis of Illinois, Mr. Scott
			 of Virginia, Ms. Jackson
			 Lee, Mr. Fattah,
			 Ms. Wilson of Florida,
			 Mr. McDermott,
			 Mr. Cohen,
			 Ms. Schakowsky,
			 Mr. Pocan,
			 Mr. Brady of Pennsylvania,
			 Ms. Lee of California, and
			 Mr. Lowenthal) submitted the following
			 resolution; which was referred to the Committee on the Judiciary, and in
			 addition to the Committee on Education and
			 the Workforce, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		RESOLUTION
		Recognizing Bayard Rustin for his lifelong
		  leadership in the civil rights, labor, and lesbian, gay, bisexual, and
		  transgender (LGBT) rights movements and for his exemplary dedication to
		  realizing true equality and freedom in the United States.
	
	
		Whereas Bayard Rustin was born March 17, 1912, in West
			 Chester, Pennsylvania;
		Whereas Bayard Rustin combined the pacifism of his Quaker
			 religion with nonviolent movements of Mahatma Gandhi;
		Whereas Bayard Rustin was inspired by James Weldon Johnson
			 and W.E.B. Du Bois, among others, to protest Jim Crow laws in the West Chester
			 community;
		Whereas Bayard Rustin attended City College in New York,
			 where he was active in the movement to defend and free the Scottsboro Boys in
			 1936;
		Whereas Bayard Rustin was a principal leader in planning a
			 March on Washington in June 1941 to protest discrimination in the armed forces
			 and defense sector, in response to which President Franklin Delano Roosevelt
			 preemptively issued an Executive order ending segregation in the defense
			 industries;
		Whereas Bayard Rustin worked in the State of California to
			 protect the property rights of Japanese-Americans imprisoned in internment
			 camps as a result of World War II;
		Whereas Bayard Rustin, while imprisoned in Lewisburg
			 Federal Penitentiary for conscientious objection to World War II, organized a
			 protest against segregated seating in the prison dining hall;
		Whereas Bayard Rustin was an early leader of the Congress
			 on Racial Equality (CORE), and participated in a CORE initiative to integrate
			 interstate buses by challenging race-based seating requirements on buses in
			 Virginia, Kentucky, North Carolina, and Tennessee;
		Whereas Bayard Rustin advised Dr. Martin Luther King, Jr.
			 on nonviolent tactics during the Montgomery Bus Boycotts;
		Whereas Bayard Rustin, along with Dr. King, led the
			 initial organization of the Southern Christian Leadership Conference to
			 coordinate the Black faith community in political activism;
		Whereas Bayard Rustin served as chief organizer for the
			 March on Washington for Jobs and Freedom in August 1963, the landmark event
			 credited with the passages of the 1964 Civil Rights Act and the 1965 Voting
			 Rights Act;
		Whereas Bayard Rustin, as the co-founder of the A. Philip
			 Randolph Institute, worked tirelessly to achieve equality for African-Americans
			 in the labor movement;
		Whereas Bayard Rustin championed the lesbian, gay,
			 bisexual, and transgender (LGBT) rights movement throughout his career, working
			 as a human rights advocate and testifying for New York State’s Gay Rights Bill;
			 and
		Whereas Bayard Rustin died August 24, 1987, a leader in
			 civil rights and democracy in the United States and an inspiration to
			 generations of activists after him: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes Bayard Rustin for his lifelong leadership in the civil rights,
			 labor, and lesbian, gay, bisexual, and transgender (LGBT) rights movements and
			 for his exemplary dedication to realizing true equality and freedom in the
			 United States.
		
